Citation Nr: 0720130	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-40 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a timely substantive appeal was perfected from a 
May 2004 decision denying an effective date prior to October 
31, 2001 for non-service connected pension benefits.

2.  Entitlement to an effective date prior to October 31, 
2001 for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  In the July 2005 letter notifying the veteran of that 
decision, the RO determined that the appellant had not 
submitted a timely substantive appeal from the denial (in a 
May 2004 decision) of entitlement to an effective date prior 
to October 31, 2001 for non-service connected pension 
benefits.  The veteran timely perfected an appeal as to the 
July 2005 decision. 
 
The issue of entitlement to an effective date prior to 
October 31, 2001 for non-service connected pension benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant perfected a timely substantive appeal from the 
May 2004 decision, denying entitlement to an effective date 
prior to October 31, 2001 for non-service connected pension 
benefits. 


CONCLUSION OF LAW

The appellant perfected a timely substantive appeal from the 
May 2004 decision denying entitlement to an effective date 
prior to October 31, 2001 for non-service connected pension 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO did not issue 
a VCAA notice to the appellant which addressed the issue of 
whether he had submitted a timely substantive appeal from the 
denial of entitlement to an effective date prior to October 
31, 2001 for non-service connected pension benefits.  
However, given the favorable resolution of the claim below, 
the Board finds that appellate review of the appellant's 
claim would not constitute prejudicial error.

II.  Analysis

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct the 
following.  Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of this 
chapter and regulations of the Secretary.  38 U.S.C.A. § 
7105(a).

Where the claimant, or the claimant's representative, within 
the time specified in this chapter files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency shall prepare a statement of the 
case (SOC).  38 U.S.C.A. § 7105(d)(1).

Copies of the "statement of the case" prescribed in 38 
U.S.C.A. § 7105(d)(1) will be submitted to the claimant and 
the claimant's representative, if there is one.  The claimant 
will be afforded a period of sixty days from the date the 
statement of the case is mailed to file the formal appeal.  
This may be extended for a reasonable period on request of 
good cause shown.  The agency of original jurisdiction may 
close the case for failure to respond after receipt of the 
statement of the case, but questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals.  U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statements of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the VA in reaching the 
determination or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOCs.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. 38 C.F.R. § 20.202 (2006).

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the notice of disagreement or substantive appeal 
must be filed with the VA office which has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 20.300 
(2006).

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2006).

In March 2004, the veteran submitted a claim of entitlement 
to an effective date prior to October 31, 2001 for non-
service connected pension benefits.  In a May 2004 letter, 
the RO notified the veteran of the RO's determination denying 
that claim.  In June 2004, the veteran submitted a timely 
notice of disagreement as to the May 2004 denial.  In 
November 2004, the RO issued to the appellant and his 
representative a SOC that addressed the issue of entitlement 
to an effective date prior to October 31, 2001 for non-
service connected disability pension benefits.

During a February 2005 hearing before a Decision Review 
Officer of the RO, the veteran testified regarding his claim 
for entitlement to an earlier effective date for non-service 
connected disability pension benefits.

The Board finds that the transcript of the February 2005 
hearing may be reasonably construed as a substantive appeal 
from the denial of the claim for an earlier effective date 
for non-service connected disability pension benefits.  The 
hearing transcript is considered a writing, and therefore, 
the correspondence needed to perfect the appeal.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (holding that a statement 
made during a personal hearing, when later reduced to writing 
in a transcript, constitutes a Notice of Disagreement within 
the meaning of 38 U.S.C. § 7105(b)).  

The date of the hearing transcript is timely as it was dated 
and received within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed. 38 C.F.R. §§ 20.300, 20.302 (2006).  The date 
of mailing of the notification of the determination being 
appealed was in May 2004, and the date of the hearing was in 
February 2005, which is within one year of the May 2004 
determination letter.  Further, the appellant's substantive 
appeal adequately meets the specificity requirements set 
forth in 38 C.F.R. § 20.202 (2006).  Accordingly, the Board 
finds that the veteran did perfect an appeal of the May 2004 
decision.  


ORDER

A timely substantive appeal was perfected from the May 2004 
decision denying a claim for an earlier effective date for 
non-service connected disability pension benefits.


REMAND

In light of the decision above that the appellant perfected a 
timely substantive appeal from the May 2004 decision denying 
a claim for an earlier effective date for non-service 
connected disability pension benefits, the Board finds that 
the appellant has not been afforded an opportunity to present 
additional evidence and/or argument in furtherance of his 
claim.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Review of the claims file reflects that the veteran has not 
been provided notice under VCAA with respect to the appealed 
claim of entitlement to an earlier effective date for non-
service connected disability pension benefits.  As instructed 
below, the RO should ensure such compliance.  
  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) must be fully met.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


